Exhibit 10.1
SIXTH AMENDMENT
Dated as of September 19, 2011
to
TRANSFER AND ADMINISTRATION AGREEMENT
Dated as of December 8, 2008
This SIXTH AMENDMENT (this “Amendment”), dated as of September 19, 2011, is
entered into among GREIF PACKAGING LLC, a Delaware limited liability company
(“Greif”), GREIF RECEIVABLES FUNDING LLC, a Delaware limited liability company
(the “SPV”), GREIF, INC., a Delaware corporation (the “Performance Guarantor”),
the Investors, Managing Agents and Administrators party hereto, and BANK OF
AMERICA, NATIONAL ASSOCIATION, as Managing Agent, as Administrator, as Committed
Investor for the Bank of America Investor Group, and as Agent (in such capacity,
the “Agent”).
RECITALS
WHEREAS, the parties hereto have entered into that certain Transfer and
Administration Agreement dated as of December 8, 2008 (as amended or otherwise
modified through the date hereof, the “Transfer and Administration Agreement”);
WHEREAS, on the Closing Date, the Performance Guarantor delivered that certain
Guaranty, dated as of December 8, 2008 (as amended or otherwise modified through
the date hereof, the “Greif Guaranty”), to the Persons named therein in relation
to the obligations of the Originators and the Servicer under the Transaction
Documents.
WHEREAS, the parties hereto desire to amend the Transfer and Administration
Agreement as provided herein;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Transfer and Administration Agreement, the parties
hereto agree as follows:
SECTION 1. Definitions. All capitalized terms not otherwise defined herein are
used as defined in (or by reference in) the Transfer and Administration
Agreement.
SECTION 2. Amendments to Transfer and Administration Agreement. The Transfer and
Administration Agreement is hereby amended as follows:
2.1. Clause (c) of the definition of “Aggregate Unpaids” in Section 1.1 of the
Transfer and Administration Agreement is hereby amended by inserting the
following clause at the end thereof, immediately before the period “, including,
without limitation, any amounts owed pursuant to Section 9.3 hereof”.

 

 



--------------------------------------------------------------------------------



 



2.2. The definition of “Commitment Termination Date” in Section 1.1 of the
Transfer and Administration Agreement is hereby amended and restated in its
entirety as follows:
““Commitment Termination Date” means September 19, 2014, or such later date to
which the Commitment Termination Date may be extended by the SPV, the Agent and
the Committed Investors (each in their sole discretion).”
2.3. The definition of “Concentration Limits” in Section 1.1 of the Transfer and
Administration Agreement is hereby amended and restated in its entirety to read
as follows (including the footnote thereto set forth below):
““Concentration Limits” shall, at any time, be deemed exceeded if:
(a) the aggregate Unpaid Balance of all Receivables relating to a single Obligor
(together with its subsidiaries and Affiliates) exceeds (i) 2.50% of the
Aggregate Unpaid Balance at such time or (ii) if higher, the percentage of the
Aggregate Unpaid Balance specified below, contingent upon the Obligor’s public
unsecured debt rating.

          Obligor’s Public Unsecured Long-       Term Debt Rating (S&P/Moody’s)1
  Concentration Limit  
A/A2 or better
    10.0 %
A-/A3 to BBB/Baa2
    10.0 %
BBB-/Baa3
    5.0 %
Not rated or lower than BBB-/Baa3
    2.5 %

(b) the aggregate Unpaid Balance of all Extended Term Receivables exceeds 17.5%
of the Aggregate Unpaid Balance at such time, or
(c) the aggregate Unpaid Balance of all Agricultural Receivables exceeds 12.5%
of the Aggregate Unpaid Balance at such time.”
2.4. The definition of “Dilution Horizon Ratio” in Section 1.1 of the Transfer
and Administration Agreement is hereby amended and restated in its entirety to
read as follows:
““Dilution Horizon Ratio” means, for any Calculation Period, the greater of:
(a) 100%; and
(b) the ratio (expressed as a percentage) computed as of the most recent Month
End Date by dividing:
 

      1  
The rating of an Obligor will be the lower of any public unsecured debt rating
of such Obligor as issued by either S&P or Moody’s. If such Obligor has only one
rating from either S&P or Moody’s, that rating shall be used.

 

2



--------------------------------------------------------------------------------



 



(i) the aggregate initial Unpaid Balance of sales by the Originators giving rise
to Receivables during the period equal to the greater of:
(x) such Calculation Period; and
(y) the product of: (I) such Calculation Period, times (II) the ratio (expressed
as a percentage) computed as of the most recent Month End Date by dividing:
(A) the weighted average dilution horizon period as calculated and set forth in
the final report most recently delivered to the Agent pursuant to
Section 6.1(a)(i)(B), by (B) the number of days in such Calculation Period (such
period in this sub-clause (y), the “AUP Dilution Horizon”), by
(ii) the Aggregate Unpaid Balance as of such Month End Date;
provided, however, that if the AUP Dilution Horizon is the greater value as
between sub-clauses (x) and (y) of clause (b)(i), it shall not be utilized in
calculating such clause (b)(i) prior to the Month End Date that is at least ten
(10) days following the delivery of such final report to the Agent.”
2.5. The first proviso set forth in clause (b) of the definition of “Eligible
Receivable” in Section 1.1 of the Transfer and Administration Agreement is
hereby amended by (i) deleting the percentage “3.5%” therein and substituting
the percentage “17.5%” therefor, and (ii) deleting the percentage “9.0%” therein
and substituting the percentage “12.5%” therefor.
2.6. The definition of “Facility Limit” in Section 1.1 of the Transfer and
Administration Agreement is hereby amended by replacing the amount
“$135,000,000” therein with the amount “$130,000,000”.
2.7. The definition of “Fee Letter” in Section 1.1 of the Transfer and
Administration Agreement is hereby amended and restated in its entirety to read
as follows:
““Fee Letter” means, as applicable, (i) the confidential letter agreement among
the SPV, the GP Originator and the Managing Agent for the Bank of America
Investor Group and (ii) each confidential letter agreement entered into by the
SPV and the GP Originator with any Managing Agent for an Investor Group that
becomes a party to this Agreement on or after the Closing Date.”
2.8. The definition of “Greif Guaranty” in Section 1.1 of the Transfer and
Administration Agreement is hereby amended and restated in its entirety to read
as follows:
““Greif Guaranty” or “Guaranty” means the Guaranty dated as of the date hereof
(as hereafter amended, supplemented or restated) delivered by Greif, Inc. to the
Persons named therein in relation to the obligations of the Originators and the
Servicer under the Transaction Documents.”

 

3



--------------------------------------------------------------------------------



 



2.9. Clause (a) of the definition of “Minimum Percentage” in Section 1.1 of the
Transfer and Administration Agreement is hereby amended by deleting the number
“0.12” therein and substituting the number “0.10” therefor.
2.10. Clause (b)(i) of the definition of “Servicing Fee Reserve” in Section 1.1
of the Transfer and Administration Agreement is hereby amended by deleting the
number “360” therein and substituting the phrase “the number of days in the
calendar year in which such Servicing Fee rate is calculated (i.e., 365/366)”
therefor.
2.11. The definition of “Stress Factor” in Section 1.1 of the Transfer and
Administration Agreement is hereby amended and restated in its entirety to read
as follows:
““Stress Factor” means 2.0.”
2.12. The definition of “Termination Date” in Section 1.1 of the Transfer and
Administration Agreement is hereby amended and restated in its entirety to read
as follows:
““Termination Date” means the earliest of (a) the Business Day designated by the
SPV to the Agent and the Managing Agents as the Termination Date at any time
following not less than five (5) days’ written notice to the Agent and the
Managing Agents, (b) the day upon which the Termination Date is declared or
automatically occurs pursuant to Section 8.2 and (c) the Commitment Termination
Date.”
2.13. The definition of “Transaction Documents” in Section 1.1 of the Transfer
and Administration Agreement is hereby amended by inserting “, the Notice Letter
Agreement” immediately following the clause “each Assignment and Assumption
Agreement” therein.
2.14. Clause (b) of the definition of “Yield Reserve” in Section 1.1 of the
Transfer and Administration Agreement is hereby amended by deleting the number
“360” therein and substituting the phrase “the number of days in the calendar
year in which such Base Rate is calculated (i.e., 365/366)” therefor.
2.15. Section 1.1 of the Transfer and Administration Agreement is hereby amended
by inserting the following definitions therein, as alphabetically appropriate:
““Existing Law” means (a) the final rule title “Risk-Based Capital Guidelines:
Capital Adequacy Guidelines: Capital Maintenance: Regulatory Capital: Impact of
Modifications to Generally Accepted Accounting Principles: Consolidation of
Asset-Backed Commercial Paper Programs: and Other Related Issues,” adopted by
the United States bank regulatory agencies on December 15, 2009 (the “FAS
166/167 Capital Guidelines”); (b) the Dodd-Frank Wall Street Reform and Consumer
Protection Act (“Dodd Frank Act”); (c) the revised Basel Accord prepared by the
Basel Committee on Banking Supervision as set out in the publication entitled:
“International Convergence of Capital Measurements and Capital Standards: a
Revised Framework” (“Basel II”); or (d) any rules, regulations, guidance,
interpretations, directives or requests from any Official Body relating to, or
implementing the FAS 166/167 Capital Guidelines, the Dodd-Frank Act or Basel II
(whether or not having the force of law).”

 

4



--------------------------------------------------------------------------------



 



““Notice Letter Agreement” means the letter agreement, dated as of September 19,
2011, among the parties hereto, setting forth certain notice and account
information.”
2.16. Section 1.1 of the Transfer and Administration Agreement is hereby amended
by deleting the definitions of “External Rating”, “Implied Rating”, “Maturity
Date”, “SFA” and “SFA Event” in their entirety.
2.17. The second to last sentence of Section 2.7 of the Transfer and
Administration Agreement is hereby amended and restated in its entirety to read
as follows:
“All computations of per annum fees hereunder shall be made on the basis of a
year of 365 (or in the case of a leap year, 366) days for the actual number of
days (including the first but excluding the last day) elapsed.”
2.18. Clause (iv) of Section 2.12(c) of the Transfer and Administration
Agreement is hereby amended by inserting the parenthetical “(including, without
limitation, any amounts owed pursuant to Section 9.3 hereof)” immediately
following the term “Person” therein.
2.19. Section 6.1(s) of the Transfer and Administration Agreement is hereby
deleted in its entirety.
2.20. Clause (ii) of Section 8.1(c) of the Transfer and Administration Agreement
is hereby amended by deleting the phrase “or Section 6.1(s)” therein.
2.21. Section 9.3 of the Transfer and Administration Agreement is hereby amended
and restated in its entirety to read as follows:
“SECTION 9.3 Indemnity for Taxes, Reserves and Expenses. (a) If after the
Closing Date, (w) the adoption of any Law or bank regulatory guideline or any
amendment or change in the administration, interpretation or application of any
existing or future Law or bank regulatory guideline by any Official Body charged
with the administration, interpretation or application thereof (including,
without limitation, any issuance pursuant to any Existing Law of any regulation
that is not in effect on the date hereof), (x) any directive, guidance or
request of any Official Body (in the case of any bank regulatory guideline,
whether or not having the force of Law), (y) the compliance of the Indemnified
Party with, or the application or implementation by the Indemnified Party of,
any of the foregoing subclauses (w) or (x), or (z) any change as determined in
the reasonable discretion of the Indemnified Party after the date hereof, in the
compliance of the Indemnified Party with, or the application or implementation
by the Indemnified Party of, any Existing Law (a “Change in Law”):
(i) shall subject any Indemnified Party (or its applicable lending office) to
any Taxes, duty or other charge (other than Taxes which are covered by
Section 9.4 or Excluded Taxes) with respect to this Agreement, the other
Transaction Documents, the ownership, maintenance or financing of the Asset
Interest, or payments of amounts due hereunder, or shall change the basis of
taxation of payments to any Indemnified Party of amounts payable in respect of
this Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the Asset Interest, or payments of amounts due hereunder or its
obligation to advance funds hereunder, under a Program Support Agreement or the
credit or liquidity support furnished by a Program Support Provider or otherwise
in respect of this Agreement, the other Transaction Documents, the ownership,
maintenance or financing of the Asset Interest (except for Taxes which are
covered by Section 9.4, and the imposition or changes in the rate of any
Excluded Tax imposed on such Indemnified Party);

 

5



--------------------------------------------------------------------------------



 



(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any such requirement imposed by the Board of
Governors of the Federal Reserve System) against assets of, deposits with or for
the account of, or credit extended by, any Indemnified Party or shall impose on
any Indemnified Party or on the United States market for certificates of deposit
or the London interbank market any other condition affecting this Agreement, the
other Transaction Documents, the ownership, maintenance or financing of the
Asset Interest, or payments of amounts due hereunder or its obligation to
advance funds hereunder, under a Program Support Agreement or the credit or
liquidity support provided by a Program Support Provider or otherwise in respect
of this Agreement, the other Transaction Documents, or the ownership,
maintenance or financing of the Asset Interest (other than reserves already
taken into account in calculating the Eurodollar Reserve Percentage); or
(iii) shall impose upon any Indemnified Party any other condition or expense
(including any loss of margin, reasonable attorneys’ fees and expenses, and
expenses of litigation or preparation therefor in contesting any of the
foregoing, but excluding Taxes and Excluded Taxes) with respect to this
Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the Asset Interest, or payments of amounts due hereunder or its
obligation to advance funds hereunder or under a Program Support Agreement or
the credit or liquidity support furnished by a Program Support Provider or
otherwise in respect of this Agreement, the other Transaction Documents, or the
ownership, maintenance or financing of the Asset Interests,
and the result of any of the foregoing is to increase the cost to, or to reduce
the amount of any sum received or receivable by, such Indemnified Party with
respect to this Agreement, the other Transaction Documents, the ownership,
maintenance or financing of the Asset Interest, the Receivables, the obligations
hereunder, the funding of any Investments hereunder or under a Program Support
Agreement, by an amount deemed by such Indemnified Party to be material, then,
on the next Settlement Date occurring at least ten (10) days after the demand by
such Indemnified Party through the applicable Managing Agent, the SPV shall pay
to the applicable Managing Agent, for the benefit of such Indemnified Party,
such additional amount or amounts as will compensate such Indemnified Party for
such increased cost or reduction.

 

6



--------------------------------------------------------------------------------



 



(b) If any Indemnified Party shall have determined that after the date hereof,
(i) the adoption of any applicable Law, bank regulatory guideline regarding
capital adequacy, or generally accepted accounting standard, or any change
therein, or any change in the interpretation or administration thereof by any
Official Body, (including, without limitation, any issuance pursuant to any
Existing Law of any regulation that is not in effect on the date hereof),
(ii) any guidance, request or directive regarding capital adequacy (in the case
of any bank regulatory guideline, whether or not having the force of law) of any
such Official Body, or (iii) the compliance of the Indemnified Party with, or
the application or implementation by the Indemnified Party of, any of the
foregoing subclauses (i) or (ii), or (iii) any change as determined in the
reasonable discretion of the Indemnified Party, after the date hereof, in the
compliance of the Indemnified Party with, or the application or implementation
by the Indemnified Party of, any Existing Law, has or would have the effect of
reducing the rate of return on capital of such Indemnified Party (or its parent)
as a consequence of such Indemnified Party’s obligations hereunder or with
respect hereto to a level below that which such Indemnified Party (or its
parent) could have achieved but for the occurrences described in the foregoing
subclauses (i), (ii) or (iii) (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by such Indemnified Party to be
material, then on the next Settlement Date occurring at least ten (10) days
after demand, in the form of a notice as set forth in clause (c) below, by such
Indemnified Party through the Agent or the applicable Managing Agent, the SPV
shall pay to the applicable Managing Agent, for the benefit of such Indemnified
Party, such additional amount or amounts as will compensate such Indemnified
Party (or its parent) for such reduction.
(c) Each Indemnified Party shall, as soon as practicable, notify the SPV in
writing of any event of which it has knowledge, occurring after the date hereof
for which such Indemnified Party will or will likely seek compensation pursuant
to this Section 9.3; provided that no failure to give or any delay in giving
such notice shall affect the Indemnified Party’s right to receive such
compensation. A notice by the Agent or a Managing Agent on behalf of the
applicable Indemnified Party claiming compensation under this Section 9.3 and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error. In determining such amount, the
Agent or any applicable Indemnified Party may use any reasonable averaging and
attributing methods and shall have applied consistent return metrics to other
similarly situated Persons (after consideration of, among other things, factors
including facility pricing, structure, usage patterns, capital treatment and
relationship) with respect to such amount and compensation. Any demand for
compensation under this Section 9.3 shall be accompanied by a certificate as to
the amount requested which shall set forth a reasonably detailed calculation for
such requested amount. Notwithstanding anything in this Agreement to the
contrary, the SPV shall not be obligated to make any payment to any Indemnified
Party under this Section 9.3 for any period prior to the date on which such
Indemnified Party gives written notice to the SPV of its intent to request such
payment under this Section 9.3.

 

7



--------------------------------------------------------------------------------



 



(d) Notwithstanding anything herein to the contrary, any indemnity payable under
this Section 9.3 shall be payable by the SPV in accordance with the priority of
payments in Section 2.12.”
2.22. A new clause (h) is hereby added to Section 11.8 of the Transfer and
Administration Agreement at the end thereof to read as follows:
“(h) Notwithstanding any other provision of this Agreement to the contrary, any
Investor may at any time pledge or grant a security interest in all or any
portion of its rights (including any portion of the Net Investment and any
rights to payment of the outstanding Net Investment and Yield) under this
Agreement to secure obligations of such Investor to a Federal Reserve Bank, the
U.S. Treasury or the Federal Deposit Insurance Corporation without notice to, or
the consent of, any Originator, the SPV, Greif, Inc. or any Agent; provided,
however, that no such pledge or grant of a security interest shall release an
Investor from any of its obligations hereunder, or substitute any such pledgee
or grantee for such Investor as a party hereto.”
2.23. The first sentence of Section 11.9 of the Transfer and Administration
Agreement is hereby amended by inserting the clause “or otherwise in accordance
with Rule 17g-5 of the Securities Exchange Act of 1934” immediately following
the clause “any nationally recognized statistical rating organization rating a
Conduit Investor’s Commercial Paper” therein.
2.24. The amount set forth as the “Commitment” on the signature page to the
Transfer and Administration Agreement of the Committed Investor for the Bank of
America Investor Group is hereby amended by replacing the amount “$135,000,000”
therein with the amount “$130,000,000”.
2.25. The Transfer and Administration Agreement is hereby amended by replacing
each occurrence of “Schedule 11.3” therein with the phrase “the Notice Letter
Agreement”.
2.26. Schedule 11.3 to the Transfer and Administration Agreement is hereby
deleted in its entirety.
SECTION 3. Ratification of the Greif Guaranty. The Performance Guarantor hereby
acknowledges and agrees that, immediately after giving effect to this Amendment,
the Greif Guaranty shall remain in full force and effect and is hereby ratified
and confirmed in all respects.
SECTION 4. Conditions Precedent. Section 2 hereof shall become effective on the
date first written above upon receipt by the Agent (and each Managing Agent,
upon its request) of: (a) a counterpart (or counterparts) of this Amendment,
duly executed by each of the parties hereto, or other evidence satisfactory to
the Agent of the execution and delivery of this Amendment by such parties, (b) a
counterpart (or counterparts) of that certain fee letter agreement, dated as of
the date hereof, among the SPV, Greif and Bank of America, National Association,
duly executed by each of the parties thereto, together with payment of the
“renewal fee” as referred to therein, (c) a counterpart (or counterparts) of
that certain letter agreement, dated as of the date hereof, among the parties
hereto, setting forth certain notice and account information, duly executed by
each of the parties thereto, and (d) confirmation of receipt of payment within
thirty (30) days of the date hereof by Mayer Brown LLP, counsel to the Agent, of
its reasonable legal fees in connection herewith.

 

8



--------------------------------------------------------------------------------



 



SECTION 5. Miscellaneous.
5.1. Representations and Warranties. Each of the SPV, Greif and the Performance
Guarantor hereby represents and warrants that (i) this Amendment constitutes a
legal, valid and binding obligation of it, enforceable against it in accordance
with its terms, (ii) upon the effectiveness of this Amendment, no Termination
Event, Potential Termination Event or Servicer Default shall exist and (iii) its
representations and warranties as set forth in the Transaction Documents, as
applicable, are true and correct in all material respects (except those
representations and warranties qualified by materiality or by reference to a
material adverse effect, which are true and correct in all respects) on and as
of the date hereof as though made on and as of the date hereof (unless such
representations and warranties specifically refer to a previous day, in which
case, they shall be complete and correct in all material respects (or, with
respect to such representations or warranties qualified by materiality or by
reference to a material adverse effect, complete and correct in all respects) on
and as of such previous day).
5.2. References to Transfer and Administration Agreement. Upon the effectiveness
of this Amendment, each reference in the Transfer and Administration Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import
shall mean and be a reference to the Transfer and Administration Agreement as
amended hereby, and each reference to the Transfer and Administration Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Transfer and Administration Agreement shall mean and be a
reference to the Transfer and Administration Agreement as amended hereby.
5.3. Effect on Transfer and Administration Agreement. Except as specifically
amended above, the Transfer and Administration Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.
5.4. No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Agent or any
Investor under the Transfer and Administration Agreement or any other document,
instrument or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein, except as specifically set forth
herein. The parties hereto hereby agree that this Amendment is a Transaction
Document.
5.5. Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the
internal laws of the State of New York.
5.6. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
5.7. Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.

 

9



--------------------------------------------------------------------------------



 



5.8. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.
[SIGNATURES FOLLOW]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

            GREIF RECEIVABLES FUNDING LLC,
as SPV
      By:   /s/ John K. Dieker         Name:   John K. Dieker        Title:  
Vice President and Treasurer        GREIF PACKAGING LLC,
individually, as an Originator and as the Servicer
      By:   /s/ John K. Dieker         Name:   John K. Dieker        Title:  
Vice President and Treasurer        GREIF, INC.,
as Performance Guarantor
      By:   /s/ John K. Dieker         Name:   John K. Dieker        Title:  
Vice President and Treasurer   

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
Signature Page to the Sixth Amendment

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA,
NATIONAL ASSOCIATION,
as Agent and as Managing Agent, Administrator and
Committed Investor for the Bank of America Investor
Group
      By:   /s/ Christopher Haynes         Name:   Christopher Haynes       
Title:   Vice President   

Signature Page to the Sixth Amendment

 

 